                   Case 21-51007-CTG   Doc 1-1   Filed 07/29/21   Page 1 of 5




                                        EXHIBIT 1




DOCS_LA:337605.1
                                       Case 21-51007-CTG                                 Doc 1-1          Filed 07/29/21                Page 2 of 5


SYSCO FOOD SERVICES
                                                                          Exhibit 1
                                                         Transfers made 90 days prior to Petition Date

Payor                                Payee                               Payment date Payment amount         Invoice paid   Invoice date    Total invoice amount
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                  8/7/18         4,625.36        137973033            7/11/18                4,625.36
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 8/15/18           221.31        137988963            7/21/18                  221.31
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                  8/7/18            53.18        137977679            7/14/18                   53.18
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 8/23/18         4,126.19        237007221              8/1/18               4,126.19
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/20/18           511.88        237051461            8/29/18                  511.88
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/20/18         2,419.87        237051462            8/29/18                2,419.87
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 8/15/18         3,269.82        137994982            7/25/18                3,269.82
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/12/18           (38.04)         2352411            8/22/18                  (38.04)
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/12/18           (70.21)         2352412            8/22/18                  (70.21)
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/12/18         2,443.57        237041087            8/22/18                2,443.57
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/12/18            13.50        237041088            8/22/18                   13.50
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/20/18           393.39        237052882            8/30/18                  393.39
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                10/24/18         1,916.59        237111933            10/3/18                1,916.59
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                  8/7/18            13.36        137984509            7/18/18                   13.36
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                  8/7/18         3,683.77        137984510            7/18/18                3,683.77
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 8/29/18            26.10       2370198901              8/9/18                  26.10
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/12/18            98.43        237042258            8/23/18                   98.43
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 8/15/18            25.60        237000002            7/28/18                   25.60
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 8/23/18         2,491.90        237018388              8/8/18               2,491.90
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/20/18         2,725.57        237063715              9/5/18               2,725.57
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 10/3/18            60.16        237084176            9/18/18                   60.16
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 8/29/18         2,703.03        237029633            8/15/18                2,703.03
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/26/18           (28.93)         2357048            9/12/18                  (28.93)
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/26/18         2,596.95        237074529            9/12/18                2,596.95
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/26/18           511.90        237074530            9/12/18                  511.90
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 10/3/18          (511.90)         2358680            9/19/18                 (511.90)
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 10/3/18         2,006.87        237086051            9/19/18                2,006.87
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                10/10/18         2,422.66        237098134            9/26/18                2,422.66
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                10/24/18         1,660.09        237123539           10/10/18                1,660.09
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/26/18            75.48        237075971            9/13/18                   75.48
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/26/18            32.16        237075972            9/13/18                   32.16
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                10/17/18            71.89        237113602            10/4/18                   71.89
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                10/30/18         2,847.68        237135155           10/17/18                2,847.68
 PROMISE HOSPITAL OF LEE, INC.        SYSCO - CENTRAL FLORIDA                 9/26/18            60.16        237077687            9/14/18                   60.16
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA              8/7/18           (47.27)       149702035              7/2/18                 (47.27)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18           (57.71)       149769518              8/7/18                 (57.71)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/26/18           (14.26)       149804707            8/27/18                  (14.26)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA              8/7/18           (51.37)       149720576            7/12/18                  (51.37)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA              8/7/18         1,580.42        149728464            7/17/18                1,580.42
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/15/18           (21.69)       149742916            7/25/18                  (21.69)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/29/18           (12.27)       149772963              8/9/18                 (12.27)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18         1,293.80        149801143            8/24/18                1,293.80
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18           856.45        149801144            8/24/18                  856.45
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/26/18           880.07        149830253              9/7/18                 880.07
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA              8/7/18         1,477.17        149733670            7/20/18                1,477.17
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/30/18           849.92        149899527           10/12/18                  849.92
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA              8/7/18           (84.96)       149736670            7/21/18                  (84.96)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/30/18           (10.06)       149901930           10/13/18                  (10.06)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/30/18            51.27        149902347           10/13/18                   51.27
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/15/18           (10.33)       149750751            7/30/18                  (10.33)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/23/18         2,253.83        149768966              8/7/18               2,253.83
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18           211.88        149805484            8/27/18                  211.88
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/15/18         1,792.14        149753886            7/31/18                1,792.14
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18          (178.08)       149806436            8/28/18                 (178.08)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18         2,033.81        149807830            8/28/18                2,033.81
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/26/18         1,415.28        149837143            9/11/18                1,415.28
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             10/3/18         1,279.76        149849591            9/18/18                1,279.76
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/17/18         1,789.02        149881578            10/2/18                1,789.02
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA              8/7/18         1,856.86        149740879            7/24/18                1,856.86
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/26/18            12.49        149838269            9/12/18                   12.49
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/30/18         1,082.58        149906891           10/16/18                1,082.58
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/23/18         1,944.90        149775102            8/10/18                1,944.90
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/29/18           (22.88)       149786083            8/16/18                  (22.88)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/29/18         1,468.11        149786823            8/17/18                1,468.11
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18         1,586.53        149814640            8/31/18                1,586.53
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/26/18         1,200.11        149843017            9/14/18                1,200.11
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             10/3/18           871.45        149855646            9/21/18                  871.45
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             10/3/18         2,204.51        149855647            9/21/18                2,204.51
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/10/18         1,466.11        149871311            9/28/18                1,466.11
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/17/18           981.91        149887491            10/5/18                  981.91
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/24/18         1,611.79        149899528           10/12/18                1,611.79
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA              8/7/18         2,275.03        149746927            7/27/18                2,275.03
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18           (20.50)       149819771              9/1/18                 (20.50)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/26/18            (7.06)       149845060            9/15/18                   (7.06)
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/30/18         1,051.99        149912393           10/19/18                1,051.99
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA              8/7/18            12.38        149749631            7/28/18                   12.38
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/15/18         1,704.41        149765367              8/6/18               1,704.41
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/23/18           954.60        149781790            8/14/18                  954.60
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/23/18         1,736.33        149781791            8/14/18                1,736.33
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             8/29/18         1,705.24        149795357            8/21/18                1,705.24
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             9/12/18         1,108.99        149822836              9/4/18               1,108.99
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA             10/3/18         1,450.34        149863662            9/25/18                1,450.34
 PROMISE HOSPITAL OF PHOENIX, INC.    SYSCO FOOD SERVICES ARIZONA            10/17/18         1,145.65        149893945            10/9/18                1,145.65
 PROMISE HOSPITAL DALLAS, INC.        SYSCO FOOD SERVICES OF DALLAS          10/17/18            71.28        196895487            7/19/18                   71.28
 PROMISE HOSPITAL DALLAS, INC.        SYSCO FOOD SERVICES OF DALLAS          10/17/18            42.61        196926193              8/2/18                  42.61
 PROMISE HOSPITAL DALLAS, INC.        SYSCO FOOD SERVICES OF DALLAS          10/17/18         1,067.19        196940010              8/8/18               1,067.19
 PROMISE HOSPITAL DALLAS, INC.        SYSCO FOOD SERVICES OF DALLAS            8/7/18            72.98        196843494            6/27/18                   72.98
 PROMISE HOSPITAL DALLAS, INC.        SYSCO FOOD SERVICES OF DALLAS            8/7/18           488.50        196844861            6/27/18                  488.50
 PROMISE HOSPITAL DALLAS, INC.        SYSCO FOOD SERVICES OF DALLAS            8/7/18           (29.16)       196846665            6/28/18                  (29.16)
                                              Case 21-51007-CTG                            Doc 1-1               Filed 07/29/21                      Page 3 of 5


Payor                                       Payee                            Payment date Payment amount                  Invoice paid   Invoice date    Total invoice amount
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/12/18           800.19                 196929556              8/3/18                 800.19
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/20/18           (97.14)                196953130            8/11/18                  (97.14)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/12/18           (12.32)                196933948              8/6/18                 (12.32)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        8/23/18         1,083.40                 196894648            7/18/18                1,083.40
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/20/18            76.80                 196958707            8/15/18                   76.80
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        8/15/18           679.72                 196880355            7/11/18                  679.72
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        8/29/18           964.66                 196908605            7/25/18                  964.66
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/26/18           571.87                 196975987            8/22/18                  571.87
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS         8/7/18           491.27                 196866972              7/4/18                 491.27
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        8/29/18           (23.27)                196909831            7/26/18                  (23.27)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/12/18            42.28                 196944578              8/9/18                  42.28
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/12/18           (57.39)                196944649              8/9/18                 (57.39)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/20/18           569.61                 196965330            8/17/18                  569.61
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS       10/17/18          (144.31)                296029667            9/13/18                 (144.31)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/12/18           582.00                 196948804            8/10/18                  582.00
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/26/18           (26.39)                196979745            8/24/18                  (26.39)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS       10/30/18            54.10                 296065229            9/27/18                   54.10
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS       10/30/18            73.41                 296065239            9/27/18                   73.41
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/20/18            39.06                 196974061            8/21/18                   39.06
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/26/18           (26.39)                196988573            8/28/18                  (26.39)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS       10/17/18           153.27                 296042345            9/18/18                  153.27
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        8/29/18           894.08                 196925403              8/1/18                 894.08
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/26/18         1,318.94                 196993196            8/29/18                1,318.94
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        10/3/18         1,153.26                 296011068              9/5/18               1,153.26
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS       10/17/18           337.38                 296044593            9/19/18                  337.38
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS       10/24/18           640.88                 296063671            9/26/18                  640.88
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS       10/30/18            76.80                 296081379            10/2/18                   76.80
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        8/29/18           (21.47)                196926642              8/2/18                 (21.47)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        9/26/18           (25.15)                196993958            8/30/18                  (25.15)
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS       10/30/18           450.18                 296083664            10/3/18                  450.18
 PROMISE HOSPITAL DALLAS, INC.               SYSCO FOOD SERVICES OF DALLAS        10/3/18           624.37                 296028212            9/12/18                  624.37
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18         3,943.86                 245387116            7/26/18                3,943.86
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18           907.10                 245387117            7/26/18                  907.10
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18           298.13                 245387118            7/26/18                  298.13
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/26/18           640.27                 245437792            8/16/18                  640.27
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/26/18           533.43                 245437793            8/16/18                  533.43
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          8/7/18           734.28                 245321956            6/28/18                  734.28
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          8/7/18           397.00                 245321957            6/28/18                  397.00
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          8/7/18         4,181.99                 245321958            6/28/18                4,181.99
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/15/18            99.26                 245344220              7/7/18                  99.26
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/15/18           151.11                 245344222              7/7/18                 151.11
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/23/18            32.26                 245365393            7/17/18                   32.26
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/23/18         4,062.20                 245371650            7/19/18                4,062.20
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/23/18           516.04                 245371651            7/19/18                  516.04
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/23/18           413.01                 245371652            7/19/18                  413.01
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/15/18         3,037.10                 245355667            7/12/18                3,037.10
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/15/18         1,058.42                 245355668            7/12/18                1,058.42
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         8/15/18           351.40                 245355669            7/12/18                  351.40
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18           168.47                 245405478              8/2/18                 168.47
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18           593.57                 245405479              8/2/18                 593.57
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18         4,470.66                 245405480              8/2/18               4,470.66
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/12/18           994.37                 245421297              8/9/18                 994.37
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/12/18           238.67                 245421298              8/9/18                 238.67
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/26/18            21.90                 245454325            8/23/18                   21.90
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/26/18         4,769.02                 245454326            8/23/18                4,769.02
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/26/18           730.44                 245454327            8/23/18                  730.44
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/26/18           454.19                 245454328            8/23/18                  454.19
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18         3,488.21                 245470592            8/30/18                3,488.21
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18           571.83                 245470593            8/30/18                  571.83
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18           166.82                 245470594            8/30/18                  166.82
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/10/18           724.88                 245489297              9/6/18                 724.88
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/10/18           288.54                 245489298              9/6/18                 288.54
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/17/18         3,610.09                 245505409            9/13/18                3,610.09
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/17/18           773.52                 245505410            9/13/18                  773.52
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/17/18           243.66                 245505411            9/13/18                  243.66
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/24/18         3,245.49                 245521898            9/20/18                3,245.49
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/24/18           718.45                 245521899            9/20/18                  718.45
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          8/7/18           237.57                 245339714              7/5/18                 237.57
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          8/7/18           791.78                 245339715              7/5/18                 791.78
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          8/7/18         4,111.69                 245339716              7/5/18               4,111.69
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18            19.21                 245406692              8/3/18                  19.21
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18            31.99                 245406698              8/3/18                  31.99
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18            54.14                 245471325            8/31/18                   54.14
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18            49.63                 245471326            8/31/18                   49.63
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18             9.46                 245471328            8/31/18                    9.46
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18            18.90                 245471329            8/31/18                   18.90
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18            36.77                 245471330            8/31/18                   36.77
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18            11.86                 245471331            8/31/18                   11.86
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18            25.31                 245471332            8/31/18                   25.31
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/24/18            46.51                 245533266            9/25/18                   46.51
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980          9/5/18         3,156.56                 245421296              8/9/18               3,156.56
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         9/12/18         2,891.38                 245437791            8/16/18                2,891.38
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980         10/3/18         3,690.44                 245489296              9/6/18               3,690.44
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/17/18           242.50                 245521897            9/20/18                  242.50
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/24/18         4,071.57                 245540313            9/27/18                4,071.57
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/24/18           581.90                 245540314            9/27/18                  581.90
 PROMISE HOSPITAL OF EAST LOS ANGELES, LP    SYSCO FOOD SVCS OF LA - 3980        10/24/18           111.93                 245540315            9/27/18                  111.93
 PROMISE HOSPITAL OF OVERLAND PARK, INC.     SYSCO KANSAS CITY, INC.               9/5/18           113.03    157878005 - ADDITIONAL              3/2/18                 113.03
 PROMISE HOSPITAL OF OVERLAND PARK, INC.     SYSCO KANSAS CITY, INC.               9/5/18            41.13                 157879407              3/3/18                  41.13
 PROMISE HOSPITAL OF OVERLAND PARK, INC.     SYSCO KANSAS CITY, INC.               9/5/18            28.76                 257037577            5/23/18                   28.76
 PROMISE HOSPITAL OF OVERLAND PARK, INC.     SYSCO KANSAS CITY, INC.               9/5/18            63.72                 257056277              6/1/18                  63.72
 PROMISE HOSPITAL OF OVERLAND PARK, INC.     SYSCO KANSAS CITY, INC.               9/5/18            68.15                 257063434              6/6/18                  68.15
 PROMISE HOSPITAL OF OVERLAND PARK, INC.     SYSCO KANSAS CITY, INC.               9/5/18            45.59                 257081916            6/16/18                   45.59
                                                 Case 21-51007-CTG                      Doc 1-1            Filed 07/29/21                Page 4 of 5


Payor                                          Payee                      Payment date Payment amount         Invoice paid   Invoice date    Total invoice amount
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.         9/5/18         2,035.29        257105507            6/29/18                2,035.29
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        10/3/18         1,433.53        257171488              8/3/18               1,433.53
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        10/3/18            42.61        257185032            8/11/18                   42.61
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        10/3/18           102.34        257195009            8/16/18                  102.34
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.         8/7/18            72.67        257102460            6/28/18                   72.67
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/23/18         1,580.78        257138344            7/17/18                1,580.78
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/29/18           607.28        257149806            7/24/18                  607.28
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/29/18         1,383.64        257150488            7/24/18                1,383.64
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.         9/5/18         1,747.59        257162672            7/31/18                1,747.59
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/12/18         1,886.67        257177387              8/7/18               1,886.67
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/20/18            32.87        257192840            8/15/18                   32.87
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.         8/7/18         1,951.46        257114416              7/3/18               1,951.46
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/23/18          (193.15)       257140587            7/19/18                 (193.15)
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/17/18            57.52        257248932            9/12/18                   57.52
 PROMISE SKILLED NURSING FACILITY OF OVERLAND SYSCO KANSAS CITY, INC.          8/23/18         1,712.04        257144460            7/20/18                1,712.04
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/20/18         1,401.45        257198341            8/17/18                1,401.45
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/15/18         1,715.97        257131837            7/13/18                1,715.97
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/29/18            15.22        257155631            7/27/18                   15.22
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/29/18         1,692.96        257156594            7/27/18                1,692.96
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/12/18           188.55        257183325            8/10/18                  188.55
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/12/18         1,654.00        257184279            8/10/18                1,654.00
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/26/18         1,277.32        257211608            8/24/18                1,277.32
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        10/3/18         1,921.52        257225260            8/31/18                1,921.52
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/10/18            47.01        257238975              9/7/18                  47.01
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/10/18         1,537.16        257240977              9/7/18               1,537.16
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/17/18           251.06        257254323            9/14/18                  251.06
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/17/18         1,611.82        257255317            9/14/18                1,611.82
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/24/18         1,794.70        257268516            9/21/18                1,794.70
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/24/18            40.17        257268677            9/21/18                   40.17
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.         8/7/18         1,501.54        257119666              7/6/18               1,501.54
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/17/18            42.61        257256126            9/15/18                   42.61
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/20/18         1,573.30        257204893            8/21/18                1,573.30
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/15/18            11.87        257137521            7/17/18                   11.87
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        8/29/18           175.45        257162023            7/31/18                  175.45
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/12/18         1,319.34        257191344            8/14/18                1,319.34
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/26/18         2,232.46        257218263            8/28/18                2,232.46
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        10/3/18           280.88        257236194              9/4/18                 280.88
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/10/18         1,536.64        257247589            9/11/18                1,536.64
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/17/18         1,413.76        257261866            9/18/18                1,413.76
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/24/18         1,746.57        257275252            9/25/18                1,746.57
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.       10/24/18            40.17        257275611            9/25/18                   40.17
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.         8/7/18         1,634.81        257125577            7/10/18                1,634.81
 PROMISE HOSPITAL OF OVERLAND PARK, INC.        SYSCO KANSAS CITY, INC.        9/26/18         1,462.43        257231637              9/4/18               1,462.43
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        9/26/18         2,650.57       116785162B            2/21/18                2,650.57
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        9/26/18           608.40        216056087            7/24/18                  608.40
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        10/3/18         2,979.59        216095386            8/15/18                2,979.59
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        8/15/18            56.18        216033843            7/10/18                   56.18
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        8/23/18         4,270.44        216047776            7/18/18                4,270.44
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        8/15/18         3,835.29        216036929            7/11/18                3,835.29
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC         9/5/18         3,283.90        216072546              8/1/18               3,283.90
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC         8/7/18         3,712.98        216026288              7/4/18               3,712.98
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        8/15/18            95.08        216040042            7/13/18                   95.08
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        9/26/18           166.80        216111356            8/25/18                  166.80
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC         8/7/18            14.67        216030266              7/7/18                  14.67
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC         8/7/18            90.46        216030267              7/7/18                  90.46
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC       10/17/18         4,013.68        216141500            9/17/18                4,013.68
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        8/23/18         4,424.08        216059288            7/25/18                4,424.08
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        9/20/18         4,376.17        216106887            8/22/18                4,376.17
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC         9/5/18         3,112.85        216084041              8/8/18               3,112.85
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        9/26/18         2,994.12        216118265            8/29/18                2,994.12
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        10/3/18           770.89         21630715              9/5/18                 770.89
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC       10/17/18         3,468.73        216152601            9/19/18                3,468.73
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        9/12/18           154.57        216095934            8/16/18                  154.57
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC       10/24/18            44.79        216165485            9/27/18                   44.79
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        9/20/18            28.51        216111331            8/25/18                   28.51
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC        9/12/18            90.46        216101010            8/20/18                   90.46
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC         9/5/18           563.40        216093536            8/14/18                  563.40
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC       10/17/18         3,544.91        216164867            9/26/18                3,544.91
 PROMISE HOSPITAL OF DADE, INC.                 SYSCO SOUTH FLORIDA INC       10/24/18         3,855.20        216192204           10/10/18                3,855.20
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS                9/5/18            51.71        178419104            6/21/18                   51.71
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS                9/5/18            98.31        178420963            6/26/18                   98.31
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/20/18         1,625.49        178426762              8/3/18               1,625.49
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/20/18           115.19        178429458              8/8/18                 115.19
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/20/18         1,561.92        178429639              8/8/18               1,561.92
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/26/18         1,811.78        178433977            8/15/18                1,811.78
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS                8/7/18         3,881.82        178404219            6/27/18                3,881.82
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/20/18         1,837.08        178430935            8/10/18                1,837.08
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/26/18         1,595.84        178435382            8/17/18                1,595.84
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/26/18           (30.78)       178435932            8/17/18                  (30.78)
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               10/3/18         2,063.28        178439893            8/24/18                2,063.28
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/26/18           143.56        178436847            8/20/18                  143.56
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               8/23/18         1,816.24        178416808            7/18/18                1,816.24
 PROMISE HOSPITAL OF WICHITA FALLS, INC.        SYSCO WEST TEXAS                8/7/18           852.93        178408998              7/3/18                 852.93
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS                8/7/18         1,261.73        178408999              7/3/18               1,261.73
 PROMISE HOSPITAL OF WICHITA FALLS, INC.        SYSCO WEST TEXAS               8/15/18           903.24        178413124            7/11/18                  903.24
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               8/15/18         1,384.00        178413123            7/11/18                1,384.00
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               8/29/18         1,941.40        178420649            7/25/18                1,941.40
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS                9/5/18         1,522.85        178425720              8/1/18               1,522.85
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               9/26/18         1,983.94        178438535            8/22/18                1,983.94
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               10/3/18         1,465.60        178443060            8/29/18                1,465.60
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS              10/10/18         1,535.05        178448749              9/5/18               1,535.05
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS              10/17/18         1,905.76        178453399            9/12/18                1,905.76
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS               8/23/18         1,937.79        178417939            7/20/18                1,937.79
                                                 Case 21-51007-CTG               Doc 1-1            Filed 07/29/21                 Page 5 of 5


Payor                                          Payee               Payment date Payment amount          Invoice paid   Invoice date    Total invoice amount
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS        8/29/18           146.18           2527048            7/26/18                  146.18
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS        8/15/18         1,762.80         178414082            7/13/18                1,762.80
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS        8/29/18         1,336.75         178421713            7/27/18                1,336.75
 PROMISE HOSPITAL OF WICHITA FALLS, INC.        SYSCO WEST TEXAS         9/5/18           561.08         178426763              8/3/18                 561.08
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS        9/26/18           366.43             170157           8/24/18                  366.43
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS        10/3/18         1,927.22         178444424            8/31/18                1,927.22
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/10/18         1,340.75         178450200              9/7/18               1,340.75
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/17/18         1,480.95         178454778            9/14/18                1,480.95
 PROMISE HOSPITAL OF WICHITA FALLS, INC.        SYSCO WEST TEXAS         8/7/18           529.94         178410523              7/6/18                 529.94
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS         8/7/18         1,944.92         178410522              7/6/18               1,944.92
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS        8/29/18           106.41       SYS-6578202            7/30/18                  106.41
 PROMISE HOSPITAL OF WICHITA FALLS, INC.        SYSCO WEST TEXAS        10/3/18           668.06         178448750              9/5/18                 668.06
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/10/18           143.56         178453166            9/12/18                  143.56
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/17/18         1,564.11         178457914            9/19/18                1,564.11
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/24/18         1,624.65         178462783            9/26/18                1,624.65
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/17/18            10.43         178458304            9/20/18                   10.43
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/17/18         1,717.03         178459313            9/21/18                1,717.03
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/24/18         1,696.10         178464543            9/28/18                1,696.10
 PROMISE SKILLED NURSING FACILITY OF WICHITA FA SYSCO WEST TEXAS       10/24/18           (23.74)             61898           10/3/18                  (23.74)

                                                                                      321,206.21                                                  321,206.21
